19-584-cv
Rolle v. St. George

                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
2nd day of November, two thousand twenty.

PRESENT:    AMALYA L. KEARSE,
            GERARD E. LYNCH,
            WILLIAM J. NARDINI,
                        Circuit Judges.
_______________________________________

NEHEMIAH ROLLE, JR.,

                           Plaintiff-Appellant,

                      v.                                                   No. 19-584

NORMAN ST. GEORGE,

                  Defendant-Appellee.
_______________________________________


FOR PLAINTIFF-APPELLANT:                            NEHEMIAH ROLLE, JR., pro se, New York,
                                                    NY.

FOR DEFENDANT-APPELLEE:                             DAVID LAWRENCE III, Assistant Solicitor
                                                    General (Barbara D. Underwood, Solicitor
                                                    General, and Anisha S. Dasgupta, Deputy
                                                    Solicitor General, on the brief), for Letitia
                                                    James, Attorney General, State of New
                                                    York, New York, NY.
        Appeal from a judgment of the United States District Court for the Eastern District of New

York (Ann M. Donnelly, J.; Lois Bloom, M.J.).

        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court entered on February 8, 2019, dismissing

appellant’s complaint, is AFFIRMED.

        Appellant Nehemiah Rolle, Jr., proceeding pro se, sued Nassau County District

Administrative Judge Norman St. George for allegedly violating Rolle’s constitutional rights.

The district court sua sponte dismissed the complaint as frivolous and ordered Rolle to show cause

why the court should not impose a filing injunction. After the judgment was entered and Rolle

filed a notice of appeal, the district court granted Rolle five extensions of time to file a response to

the court’s order to show cause. The district court then imposed a filing injunction. We assume

the parties’ familiarity with the record. 1

        A district court has inherent authority sua sponte to dismiss a complaint as frivolous, even

when the litigant is not proceeding in forma pauperis. Fitzgerald v. First E. Seventh St. Tenants

Corp., 221 F.3d 362, 363 (2d Cir. 2000). Although we have not yet decided whether we review

a district court’s exercise of this authority de novo or for abuse of discretion, we need not do so

here, where the district court’s decision “easily passes muster under the more rigorous de novo

review.” Id. at 364 n.2. An action is “frivolous” when: “(1) the factual contentions are clearly



1
       Rolle moves this Court for leave to file an untimely reply brief and appendix, and to strike
the appellee’s brief. The motion for leave to file is GRANTED, and the motion to strike is
DENIED.

                                                   2
baseless, such as when allegations are the product of delusion or fantasy; or (2) the claim is based

on an indisputably meritless legal theory.” Livingston v. Adirondack Beverage Co., 141 F.3d 434,

437 (2d Cir. 1998) (internal quotation marks omitted). We afford a pro se litigant “special

solicitude” by interpreting his complaint “to raise the strongest claims that it suggests.” Hill v.

Curcione, 657 F.3d 116, 122 (2d Cir. 2011) (internal alterations and quotation marks omitted).

        Although Rolle’s complaint principally alleged that Judge St. George violated Rolle’s

constitutional rights by failing to dismiss traffic tickets, Rolle’s appeal does not challenge the

district court’s dismissal of these claims. We therefore construe any objection to the district

court’s disposition of them as abandoned and decline to review them further. See LoSacco v. City

of Middletown, 71 F.3d 88, 92–93 (2d Cir. 1995) (finding that the pro se litigant abandoned an

issue by failing to raise it in his appellate brief).

        Instead, Rolle alleges new facts and argues that the district court erred in dismissing a

different claim—that Rolle mailed Judge St. George a “letter of complaint” about the conduct of

one of the judge’s colleagues and, in response, Judge St. George called NAACP leaders and made

false statements intended to harm Rolle’s reputation. Although the complaint could be construed

to contain a hint of such a claim—alleging that Judge St. George “engag[ed] in willful[] acts of

slander and defamation and perjurious utterances and actions against [Rolle] that were false . . . to

destroy [Rolle’s] reputation and to injur[e Rolle] as an NAACP member who made a valid

complaint[]”—these vague and conclusory allegations were included in the same sentence as

allegations that appeared to concern Judge St. George’s disposition of Rolle’s traffic tickets matter.

The district court read the complaint to assert claims arising only out of actions Judge St. George


                                                        3
took in his judicial capacity in the course of the traffic tickets matter. While we are mindful of

the liberal construction owed to pro se complaints, that was not error. Nor did the district court

abuse its discretion in dismissing the complaint without granting leave to replead a First

Amendment retaliation claim that became evident only on appeal. See Anderson News, L.L.C. v.

Am. Media, Inc., 680 F.3d 162, 185–86 (2d Cir. 2012) (denial of leave to amend is reviewed for

abuse of discretion).

       Rolle’s judicial bias claims against the district judge and magistrate judge, which are based

entirely on adverse decisions and the race and putative religion of each judge, are meritless. See

Chen v. Chen Qualified Settlement Fund, 552 F.3d 218, 227 (2d Cir. 2009) (adverse decisions,

without more, are not sufficient to establish judicial bias). We decline to consider Rolle’s

allegations, raised for the first time on appeal, that the district judge has “stolen” money from him,

that the magistrate judge has made “illegal” rulings in other actions, or that other judges in the

Eastern District of New York have violated his constitutional rights. See Harrison v. Republic of

Sudan, 838 F.3d 86, 96 (2d Cir. 2016); Greene v. United States, 13 F.3d 577, 586 (2d Cir. 1994)

(“[I]t is a well-established general rule that an appellate court will not consider an issue raised for

the first time on appeal.”). And contrary to Rolle’s argument, his consent was not required for a

magistrate judge to grant Judge St. George’s motion for an extension of time. See Fed. R. Civ. P.

6(b), 72; see also 28 U.S.C. § 636(b)(1)(A).

       Finally, we lack jurisdiction to review Rolle’s challenge to the filing injunction. See Fed.

R. App. P. 3(c)(1)(B) (a notice of appeal must “designate the judgment, order, or part thereof being

appealed”); Gonzalez v. Thaler, 565 U.S. 134, 147 (2012) (“Rule 3’s dictates are jurisdictional in


                                                  4
nature.” (quoting Smith v. Barry, 502 U.S. 244, 248 (1992))). Rolle filed only one notice of

appeal, in March 2019, which specified that he appealed from the district court’s February 2019

order and judgment. Nothing in the notice of appeal indicates an intent to appeal from a future

ruling on a filing injunction, which the district court did not make until July 2019. Cf. Swatch

Group Mgmt. Servs. v. Bloomberg L.P., 756 F.3d 73, 93 (2d Cir. 2014) (holding that a notice of

appeal could not be “reasonably read . . . to contemplate review of an order that did not issue until

nearly two months afterwards”). And no subsequent notice of appeal was filed.

       We have considered all of Rolle’s arguments and find them to be without merit.

Accordingly, we GRANT the motion to file an untimely reply brief and appendix, DENY the

motion to strike, and AFFIRM the judgment of the district court.

                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk of Court




                                                 5